Citation Nr: 1007521	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-32 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Whether the character of the appellant's discharge from 
service is a bar to Department of Veterans Affairs benefits.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The appellant served on active duty in the military from June 
1998 to March 2001.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2007 administrative decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  


FINDINGS OF FACT

1.  The appellant served on active duty with the United 
States Marines Corp from June 1998 to March 2001.  He twice 
had extended unauthorized absences, from November 17, 1999 to 
January 5, 2000 (49 days) and from September 1, 2000 to 
October 1, 2000 (30 days).

2.  The appellant was administratively separated from service 
in March 2001 due to willful misconduct - specifically, drug 
abuse.  A report of a Naval Discharge Review Board shows he 
received nonjudicial punishments for unauthorized absence, 
desertion, and illegal drug use, and a summary court martial 
sentence for unauthorized absence.  His DD Form 214 shows he 
was discharged under "other than honorable conditions," 
with a separation code listing for drug use ("HKK1").

3.  There is no competent and credible evidence indicating 
the appellant was insane at the time of the offenses in 
question that led to his discharge from service.


CONCLUSION OF LAW

The character of the appellant's discharge from service is a 
bar to VA benefits.  38 U.S.C.A. §§ 101, 5303 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.12, 3.354 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Here, since the appellant's claim is being denied as a matter 
of law, 
the duty-to-notify-and-assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) do not apply.  See 
Manning v. Principi, 16 Vet. App. 534 (2002) (VCAA has no 
effect on appeal limited to interpretation of law); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  The VCAA does not apply because the 
issue presented is solely of statutory and regulatory 
interpretation and/or the claim is barred as a matter of law 
in that it cannot be substantiated.  See Smith v. Gober, 14 
Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See, 
too, VAOPGCPREC 5-2004 (June 23, 2004).

The appellant disputes the characterization of his discharge 
as "unjust."  He attributes any finding of misconduct to 
what he believes are several mitigating factors, including 
that his Marine Corps unit was rife with several "bad 
Marines" who repeatedly harassed him, he experienced 
multiple severe headaches and periods of black-
outs/unconsciousness, suffered from a conversion disorder, 
and has no memory of the last eight months of his service.  
See June 2008 statement.  He admits to having two 
unauthorized absences, but contends they were an extreme 
panic reaction "necessary for [his] well-being," especially 
in the face of black-outs he could not explain.  See July 
2007 statement.

In his appeal of his discharge characterization to a Naval 
Discharge Review Board, the Veteran acknowledged that he had 
"acted inappropriately and went about solving problems the 
wrong way."  However, he "went UA [unauthorized absence] 
and smoked marijuana just to try to get out."  He indicated 
he was unable to cope with the stress of his problems at home 
and his Marine Corps unit falling apart, including many 
Marines trying to commit suicide and kill other Marines.  



The appellant was administratively separated from service in 
March 2001 due to willful misconduct - specifically, drug 
abuse.  His service personnel records (SPRs) show he was 
discharged under "other than honorable conditions."  
His DD Form 214 lists the reason for his separation as 
separation code "HKK1," for drug abuse.  The Naval 
Discharge Review Board unanimously voted to maintain his 
character of discharge as "under other than honorable 
conditions/misconduct."

The appellant's service personnel records reflect that, in 
April 1999, he drank alcohol while underage.  Relatedly, he 
over-consumed a prescription drug while drinking alcohol, 
leading to a syncopal (blackout) episode.

In January 2000, the appellant received nonjudicial 
punishment for violation of the Uniform Code of Military 
Justice (UCMJ) Articles 85 and 86 for desertion and 
unauthorized absence from November 17, 1999 to January 5, 
2000 (49 days).  

In April 2000, the appellant again received nonjudicial 
punishment for violation of the UCMJ Article 86 for 
unauthorized absence on March 31, 2000.

Importantly, in February 1997, the appellant had signed a 
statement of understanding of the Marines' policy against 
illegal drug use.  But urinalysis detected that he engaged in 
illegal drugs in August 2000.  He then received nonjudicial 
punishment on September 1, 2000, for the violation of UCMJ 
Article 112a for wrongful use of marijuana at an unknown 
location, on August 31, 2000.  Also on September 1, 2000, he 
received nonjudicial punishment for violation of UCMJ Article 
86 for unauthorized absence on August 10, 2000.  

Apparently in reaction to the punishment for his drug use, 
which included restriction for 45 days, the appellant almost 
immediately fled the Marine Corps.  He again went into 
deserter status and unauthorized absence from 
September 1, 2000 to October 1, 2000 (30 days).  As a result, 
in November 2000 he was the subject of a summary court-
martial, found in violation of UCMJ Article 86 for 
unauthorized absence, and assigned a sentence of a fine and 
60-day restriction.  
Shortly thereafter, in March 2002, the Commanding General, 
2nd Marine Division, directed the application's discharge 
under other than honorable conditions by reason of misconduct 
due to drug abuse.  

The term "Veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released there from under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2009).  
A discharge or release from active service under conditions 
other than dishonorable is a prerequisite to entitlement to 
VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 
38 C.F.R. § 3.12(a) (2009).  The designation of the discharge 
as honorable by the service department is binding on VA as to 
character of discharge.  38 C.F.R. § 3.12(a).

Except as provided in 38 C.F.R. § 3.13(c), the entire period 
of service constitutes one period of service, and entitlement 
will be determined by the character of the final termination 
of such period of service.  See 38 C.F.R. § 3.13(b).

There are two types of character of discharge bars to 
establishing entitlement for VA benefits:  (1) statutory bars 
found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c); and 
(2) regulatory bars listed in 38 C.F.R. § 3.12(d).

As to the statutory bars, benefits are not payable where the 
former service member was discharged or released under one of 
the following conditions listed under 38 C.F.R. § 3.12(c):  
(1) As a conscientious objector who refused to perform 
military duty, wear the uniform, or comply with lawful order 
of competent military authorities; (2) By reason of the 
sentence of a general court-martial; (3) Resignation by an 
officer for the good of the service; (4) As a deserter; 
(5) As an alien during a period of hostilities, where it is 
affirmatively shown that the former service member requested 
his or her release; and (6) By reason of a discharge under 
other than honorable conditions issued as a result of an 
absence without official leave (AWOL) for a continuous period 
of at least 180 days (the regulation provides certain 
exceptions to this condition).

Records show the Appellant's total period of unauthorized 
absences was approximately 79 days and was split into 
distinct periods, so not continuous.  Therefore, the last 
statutory bar for 180 or more continuous days AWOL does not 
apply.  38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c)(6).  

But the appellant's service personnel records clearly 
document that he was classified as a deserter while AWOL from 
November 1999 to January 2000 and again from September to 
October 2000.  This, alone, could form a statutory bar to VA 
payments or other compensation.  

As to the regulatory bars, a discharge or release because of 
one of the offenses specified under 38 C.F.R. § 3.12(d) is 
considered to have been issued under dishonorable conditions.  
In particular, a discharge from military service because of 
willful and persistent misconduct, including a discharge 
under other than honorable conditions, is considered to have 
been issued under dishonorable conditions.  38 C.F.R. § 
3.12(d)(4).  A discharge because of a minor offense will not 
be considered willful and persistent misconduct if service 
was otherwise honest, faithful, and meritorious.  Id.  An act 
is willful misconduct where it involves deliberate or 
intentional wrongdoing with knowledge of or wanton and 
reckless disregard of its probable consequences.  Mere 
technical violation of police regulations or ordinances will 
not, per se, constitute willful misconduct.  38 C.F.R. § 
3.1(n).

Here, the Board finds that the evidence - as a whole, 
especially the wrongful use of marijuana in August 2000, in 
combination with the several other violations of the UCMJ, is 
tantamount to willful and persistent misconduct.  

Indeed, the Court has determined that an AWOL, precluding the 
performance of military duties, cannot constitute a minor 
offense for purposes of willful and persistent misconduct.  
Stringham v. Brown, 8 Vet. App. 445, 448 (1995).  Similarly, 
the Court also affirmed a Board decision which found that 32 
days of unauthorized absence out of 176 days total service 
was severe misconduct, and, by analogy, persistent 
misconduct.  Winter v. Principi, 4 Vet. App. 29 (1993).  


So the appellant's repeated instances of unauthorized absence 
and desertion showed an egregious pattern of persistent 
misconduct, decidedly not of a minor nature.  And since he 
appeared to purposely flee the military in September 2000, 
after being nonjudicially punished for illegal drug use and 
unauthorized absence, his misconduct was also clearly of a 
willful nature as well.  

The appellant argues that consideration should be given to 
the underlying reasons that led to his discharge since he was 
under tremendous stress from problems at home and in his 
unit.  Commenting on this assertion, the Naval Discharge 
Review Board concluded that, while he "may feel unit turmoil 
and problems at home were contributing factors, it does not 
mitigate [his] disobedience of the orders and directives 
regulating good order and discipline in the naval service, 
demonstrating he was unsuitable for further service."  
Indeed, despite his statements, the circumstances of service 
and entitlement are determined by the character of the final 
termination of such active service.  See 38 C.F.R. § 3.13(b).  
And, here, he was administratively separated from service due 
to willful misconduct due to drug abuse, shortly following 
summary court martial for a month of unauthorized absence and 
deserter status, during which he attempted to flee the 
earlier nonjudicial punishment for his illegal drug use.  

The Board therefore finds that the appellant's repeated 
offenses during service, including drug abuse, desertion, and 
unauthorized absence, clearly reflected a pattern of willful 
and persistent misconduct.  They are not minor offenses and 
his punishments reflect serious offenses, especially his 
summary court martial.  

An exception to this finding is if it is established that, at 
the time of the commission of an offense leading to a 
person's court-martial, discharge, or resignation, 
that person was insane, then he shall not be precluded from 
benefits under laws administered based on the period of 
service from which he was separated.  See 38 U.S.C.A. § 
5303(b) (West 2002); 38 C.F.R. § 3.12(b) (2009).  But mental 
illness is not identical to insanity.  Beck v. West, 13 Vet. 
App. 535, 539 (2000).  Instead, there must be competent 
evidence establishing the appellant was insane at the time of 
the offenses in question leading to the other than honorable 
discharge.  Zang v. Brown, 8 Vet. App. 246, 254 (1995).

Significantly, the burden is on the appellant to submit 
competent medical evidence that he was insane at the time of 
his offenses.  Stringham v. Brown, 8 Vet. App. 445, 449 
(1995).

In this particular case at hand, there is no competent and 
credible and therefore probative evidence suggesting or 
showing the appellant was insane at the time of his offenses 
in question, and he does not contend otherwise.  The Board 
realizes his service treatment records (STRs) confirm he was 
diagnosed and treated during service for severe symptoms of 
conversion disorder and blackouts/syncope.  To emphasize, 
though, there is simply no clinical finding that he was ever 
"insane" while using illegal drugs and engaging in 
unauthorized absence/desertion for such extended periods of 
time.  

So for the reasons and bases discussed, the Board finds that 
the appellant's discharge under other than honorable 
conditions is a regulatory and statutory bar to him receiving 
VA benefits.  The weight of the evidence is against his 
claim; thus, he has failed to establish, by a preponderance 
of the evidence, that he is a "Veteran" (with a qualifying 
discharge), and the reasonable doubt doctrine is not for 
application.  See Holmes v. Brown, 10 Vet. App. 38, 40 (1997) 
(citing Aguilar v. Derwinski, 2 Vet. App. 21 (1991) (holding 
that, before applying for benefits, a person must first 
demonstrate by preponderance of evidence qualifying service 
and character of discharge)).  Consequently, he has no legal 
entitlement to VA benefits based on disease or injury 
incurred in service, and his claim must be denied as a matter 
of law.  38 C.F.R. § 3.12(d); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).




ORDER

The character of the appellant's discharge from service is a 
bar to VA benefits.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


